United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.R., Appellant
and
DEPARTMENT OF THE NAVY, NORFOLK
NAVAL AIRSTATION, Norfolk, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1317
Issued: September 19, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 16, 2013 appellant filed a timely appeal from the February 5and April 16,
2013merit decisions of the Office of Workers’ Compensation Programs (OWCP) denying his
claims for compensation. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellantestablished entitlement to wage-loss compensation for the
period October 24, 2012 to January 21, 2013.
FACTUAL HISTORY
On August 18, 2012 appellant, then a 42-year-old utility man, filed a traumatic injury
claim alleging that, on August 8, 2012, while cleaning up a sewage waste spill, some of the

1

5 U.S.C. § 8101 et seq.

sewage got on his forearms and hands, causing a stinging, itching rash the next day that spread to
his face.
Appellant submitted a September 28, 2012 report from Susan McKim, a physician’s
assistant, who noted that he had been working on a ship a month prior that “blew
up.”Ms. McKimdiagnosed pruritus, chemical burn of multiple sitesand hyperpigmentation of the
skin.
Dr. Benjamin McInnes, a Board-certified urologist, reported on November 7, 2012 that
he had examined appellant that day. He found no rashes, lesions or areas of discoloration present
on appellant’s skin.
On December 12, 2012 appellant filed a claim for compensation (Form CA-7) for the
period October 29 to December 20, 2012.
In a December 17, 2012 decision, OWCP accepted appellant’s claim for rash and other
nonspecific skin eruption without medical evidence, as the employing establishment did not
challenge the claim and the injury was visible to a layperson.
By letter dated December 17, 2012, OWCP requested that appellant submit additional
information with regards to his claim for compensation for the period October 29 to
December 20, 2012.Appellant was advised that the only evidence received in support of his
claim for disability did not address whether he was unable to workduring the dates claimed.He
was informed that Ms. McKim’s notes did not support a claim for compensation unless
countersigned by a physician.The letter also requested a report from a treating physician
regarding his condition, an explanation of how his workplace exposure caused or contributed to
the condition that caused disability and a statement of the specific dates he was disabled for
work. OWCP provided appellant 30 days to submit the requested documentation.
On January 23, 2013 appellant submitted a January 22, 2013 medical summary form
fromMs. McKim, who diagnosed chemical burn with postinflammatory hyperpigmentation. It
was noted on sameby check mark that he was fit for duty. The form was not countersigned by a
physician.On February 5, 2013 appellant resubmitted the same form, containing a
countersignature from Dr. Peter Rullan, a Board-certified dermatologist.
By decision dated February 5, 2013, OWCP denied appellant’s claim for disability
compensation for the period October 29to December 20, 2012. It found that the medical
evidence was insufficient to establish a period of disability.
OWCP received a progress report from Dr. McInness on February 8, 2013.
Dr. McInnessnoted that appellant was seen on that day for evaluation of a chemical injury to his
genitals, which had resolved.
On February 11, 2013 appellant filed a claim for compensation Form CA-7 for leave
without pay for the period October 24, 2012 to January 21, 2013.
By letter dated February 19, 2013, OWCP again advised appellant that additional medical
evidence was needed to establish disability for the period claimed. Appellant was informed that
2

he should submit supporting medical documentation of disability within 30 days. He did not
provide any additional medical evidence.
By decision dated April 16, 2013, OWCP denied appellant’s claim for disability
compensation from October 24, 2012 to January 21, 2013. It found that the record contained
insufficient medical evidence in support of his claim.
LEGAL PRECEDENT
A claimant has the burden of proving by a preponderance of the evidence that he or she is
disabled for work as a result of an accepted employment injury and submit medical evidence for
each period of disability claimed.2 Whether a particular injury causes an employee to be
disabled for employment and the duration of that disability are medical issues.3 The issue of
whether a particular injury causes disability for work must be resolved by competent medical
evidence.4
The Board will not require OWCP to pay compensation for disability in the absence of
medical evidence directly addressing the specific dates of disability for which compensation is
claimed. To do so would essentially allow an employee to self-certify his or her disability and
entitlement to compensation. For each period of disability claimed, the employee has the burden
of establishing that he or she was disabled for work as a result of the accepted employment
injury.5
A physician’s assistant is not defined as a physician under FECA. Therefore, their
reports do not qualify as probative medical evidence supportive of a claim for federal workers’
compensation, unless such medical reports are countersigned by a physician.6
ANALYSIS
The Board finds that appellant did not meet his burden of proof to establish that he was
disabled for the period October 24, 2012 to January 21, 2013 due to the accepted injury.
On December 17, 2012 OWCP accepted that appellant sustained employment-related
rash and other nonspecific skin eruptions as a result of a traumatic injury in the course of his
federal employment. Appellant filed two claims for disability from October 24, 2012 to
January 21, 2013.
In support of his claims for disability compensation, appellant submitted a report from
Dr. McInnes, pertaining to an evaluation on November 7, 2012.This evidence fails to support
2

See FereidoonKharabi, 52 ECAB 291 (2001).

3

Id.

4

See Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

5

Sandra D. Pruitt, 57 ECAB 126 (2005).

6

See 5 U.S.C. § 8101(2); Lyle E. Dayberry, 49 ECAB 369 (1998).

3

appellant’s claim. Dr. McInnes found that there were no rashes, lesions or areas of discoloration
present on appellant’s skin at the time of his inspection of appellant. For evidence to tend to meet
an appellant’s burden of proof, it must be based on a complete factual and medical background.7
Dr. McInnes’ report failed to support the existence of any disabling dermatological
condition.The report fromhim did not address whether appellant sustained a diagnosed, disabling
condition during the period for which compensation is claimed.In the absence of medical
evidence directly addressing the specific dates of disability for which compensation is claimed,
the Board will not require OWCP to pay compensation.8
Additionally, appellant provided amedical summary form from Ms. McKim, on
September 28, 2012. Ms. McKim diagnosed pruritus, chemical burn of multiple sites and
hyperpigmentation of skin. A note ofJanuary 22, 2013, diagnosedchemical burn with
postinflammatory hyperpigmentation. Neither report was countersigned by a physician.
Appellant resubmitted the report from the January 22, 2013 visit again on February 5, 2013, with
a countersignature from Dr. Rullan,Board-certified in dermatology.The Board notes that a
physician’s assistant is not a physician within the meaning of FECA; therefore,neither
Ms. McKim’s September 28, 2012 report nor the January 22, 2013 medical summaryconstitute
probative medical evidence. Physicians’ assistants are not recognized as physicians under FECA
and their medical reports do not qualify as probative medical evidence supportive of a claim for
federal workers’ compensation.9 Neither theJanuary 23, 2013report nor the report submitted on
December 6, 2012werecountersigned by a physician. There records do not constitute probative
medical evidence in support of appellant’s claim.
As noted appellant resubmitted a January 22, 2013 form report countersigned by
Dr. Rullan, who did not address the specific dates of disability for which compensation is
claimed. Dr. Rullannotedgenerally that appellant was fit for duty. This evidence is insufficient to
establish appellant’s disability for the dismissed period.
Appellant also submitted a progress note from Dr. McInness dated February 8, 2013. It
was noted that his chemical injury to his genitals had resolved. Dr. McInness did not address the
period of disabitly claimed or support that appellant had any disability due to the accepted skin
injury.
The Board finds that appellant did not meet his burden of proof to establish a period of
disability due to the accepted injury.
CONCLUSION
The Board finds that appellant did not establish that he was disabled from October 24to
January 21, 2012 due to his accepted skin conditions.

7

See generallyC.S., Docket No. 08-2218 (issued August 7, 2009); Leslie C. Moore, 52 ECAB 132 (2000).

8

Supra note 4.

9

Supra note 5.

4

ORDER
IT IS HEREBY ORDERED THATthe April 16 and February 5, 2013 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: September 19, 2013
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

